Citation Nr: 1212034	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  06-21 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.

2.  Entitlement to a compensable evaluation for service-connected sinusitis.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney At Law


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1973 to January 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

In May 2010, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington DC. to obtain outstanding records and to afford the Veteran a VA examination.  Those actions completed, the matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the Veteran's file on the "Virtual VA" system to ensure a complete assessment of the evidence.

It appears that the issue of entitlement to a compensable evaluation for service-connected vasomotor rhinitis has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ) (this is not clear).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The issue of entitlement to a compensable evaluation for service-connected sinusitis is addressed in the REMAND portion of the decision below and is REMANDED to the RO.


FINDING OF FACT

The Veteran's currently diagnosed diabetes mellitus had its onset during active service.

CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, including diabetes mellitus, as is claimed here, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

If a veteran was exposed to an herbicide agent, such as Agent Orange, during active service, the following diseases shall be service connected, if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service: chloracne or other acneform disease consistent with chloracne; type 2 diabetes (also known as Type II diabetes mellitus); Hodgkin's disease; chronic lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); and AL amyloidosis.  38 C.F.R. § 3.309(e).

A veteran, who during active service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii).

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  In this regard, the Board observes that VA has issued several notices in which it was determined that a presumption of service connection based upon exposure to herbicides used in Vietnam should not be extended beyond specific disorders, based upon extensive scientific research.  See, e.g., 68 Fed. Reg. 27,630 -27,641 (May 20, 2003); 67 Fed. Reg. 42600 (June 24, 2002); 66 Fed. Reg. 2376 (Jan. 11, 2001); 64 Fed. Reg. 59232 (Nov.2, 1999).

Even if the claimed disability is not on the list of diseases subject to presumptive service connection due to exposure to an herbicide agent, service connection may be established by proof that the claimed disability was actually caused by exposure to an herbicide agent during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Indeed, the U.S. Court of Appeals for Veterans Claims (Court) has held that when a Veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  Rucker v. Brown, 10 Vet. App. 67, 71 (1997) (citing Ramey v. Brown, 9 Vet. App. 40, 44 (1996); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994)).

As in all claims for service connection, it is the Board's duty to assign probative value to the evidence and then to weigh the evidence favorable to the veteran's claim against the evidence unfavorable to the veteran's claim.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has the "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  If the favorable evidence outweighs the unfavorable evidence or if the favorable and unfavorable evidence are in relative equipoise, the Veteran's claim must be granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2011).

In this case, the Veteran has asserted that service connection is warranted because his current diagnosis of diabetes mellitus is related to exposure to herbicides during military service.  In the alternative, the Veteran has asserted that, while a diagnosis of diabetes mellitus is not reflected in the service treatment records, his doctor told him he was he was suffering from symptoms of diabetes during service, including frequent urination, thirst, and constant hunger.  See August 2005 statement from Veteran.

Service treatment records show that in May 1974, the Veteran presented for treatment complaining of frequent and painful urination, with suprapubic discharge.  While the Veteran reported that his symptoms had been present for approximately 7 years, he reported that the symptoms had become more severe in the previous three weeks.  Urine culture and urinalysis were within normal limits and medication did not provide any particular result.  The Veteran was noted to have continued frequency and nocturia, but his suprapubic discomfort was relived.  The impression was frequency and dysuria, etiology unknown.

The remaining service treatment records, including the December 1978 separation examination, do not contain any subsequent complaints, treatment, or findings related to frequency, dysuria, or any other symptoms generally associated with diabetes mellitus.

The evidentiary record does not contain medical evidence documenting the first, contemporaneous diagnosis of diabetes mellitus.  Instead, a November 1997 treatment record reflects that the Veteran had a record in his wallet, dated 1984, that showed he was under the care of Dr. C, who is now deceased, and had a glucose tolerance test (GTT) which revealed that he had diabetes.  The November 1997 treatment record also notes that the Veteran had elevated blood sugar in October 1995 and November 1997.  Review of the record reveals the Veteran's diagnosis of diabetes mellitus has continued throughout the appeal period.  See VA outpatient treatment records dated October 2007 to January 2010.  

Based on the above, the Veteran was afforded a fee-based examination in June 2010 pursuant to a May 2010 Board Remand.  At that time, the examiner indicated her review of the claims file.  The examiner provided a detailed account of the Veteran's relevant medical history, to include his treatment in service, and recorded the results of the Veteran's physical examination.

The examiner noted that in service, the Veteran complained of frequent urination and his intravenous pyelogram was normal.  At that time, urine glucoses were assessed, however, the examiner explained that the detection of glucose on a urine dipstick is an insensitive means of screening for type 2 diabetes, as there is a high rate of false-negative results.  The examiner further indicated that either glycated hemoglobin (AIC), fasting plasma glucose (FPG), or 2-h 75 g oral glucose tolerance test (OGTT), are appropriate screening tests, and at least the latter two tests were available during the Veteran's active military service.  

Importantly, the examiner highlights that neither of these tests were completed in the evaluation of the Veteran's symptoms in service.

Noting that the Veteran reported that he was diagnosed with diabetes within a few years after his discharge from military service, the June 2010 examiner opined that "[i]n the absence of formal testing, it is at least at likely as not that the [Veteran] was diabetic during his active military service."

Despite the favorable opinion provided by the June 2010 examiner, the RO obtained another medical opinion in January 2012.  The VA examiner noted her review of the claims file but did not physically examine the Veteran.  She also provided the Veteran's detailed medical history pertaining to his diabetes mellitus, including his complaints in service.  The VA examiner indicated that the Veteran does have a current diagnosis of diabetes mellitus, which first appeared to have been diagnosed in 1984.  However, she also noted that in service, there was no documentation of blood glucose and all urinalysis results provided did not document glucose in the urine.  She offered an explanation, stating that the majority of the urinalysis results did document mucus which can be a sign of infection and a possible cause for the frequency and dysuria.  

Based on the above, the January 2012 VA examiner opined that "it is at least as unlikely as not that any current diabetes mellitus is related to the veteran's active service."

In this case, the record contains two medical opinions (one favorable and one unfavorable), which address whether the Veteran's current diabetes mellitus is related to his service.  In cases such as this, where there are conflicting statements or opinions from medical professionals, it is within the Board's province to weigh the probative value of those opinions.  In Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the Court stated:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators.

So long as the Board provides an adequate reason or basis for doing so, the Board does not err by favoring one competent medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Greater weight may be placed on one examiner's opinion over another depending on factors such as reasoning employed by the examiners and whether or not, and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Additionally, the thoroughness and detail of a medical opinion are among the factors for assessing the probative value of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the Board has taken both opinions into consideration and finds that the evidence is at least in equipoise.  Both the June 2010 examiner and the January 2012 VA examiner indicated their knowledge of the Veteran's relevant history (both noted their review of the claims file), and each provided a rationale for their opinions.  

Importantly, while the January 2012 VA examiner relied, in part, on the in-service evidence indicating no glucose in the urine to conclude that the Veteran's in-service symptoms were not related to his current diabetes mellitus, the June 2010 examiner explained that urinalysis is an insensitive means of screening for type 2 diabetes due to the high rate of false-negative results.  Indeed, the January 2012 VA examiner essentially concluded that since there was no formal testing to determine whether the Veteran had diabetes in-service, the preponderance of the evidence (at least as likely as not), weighs in the Veteran's favor that his diabetes (with in-service symptoms of frequent urination and dysuria) had onset in active service.

Beyond the above, while it appears the Veteran's disability was found in 1984 there is every reason to believe that the disability existed prior to this date and was only discovered by a medical doctor in 1984.  The symptoms noted in service also support this claim. 

For the reasons and bases set forth above, the Board finds that all three requisite elements for service connection have been satisfied and service connection for diabetes mellitus is warranted.  In making this determination, all reasonable doubt has been resolved in favor of the Veteran, and the claim for service connection for diabetes mellitus is granted.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In this regard, as the Board is granting service connection for diabetes mellitus on a direct basis, an analysis of presumptive service connection for diabetes mellitus as due to herbicide exposure is rendered moot and will not be further discussed.

The nature and extent of the Veteran's diabetes mellitus is not before the Board at this time.
Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

ORDER

Entitlement to service connection for diabetes mellitus on a direct basis is granted, subject to the applicable laws and regulations concerning the payment of monetary benefits.


REMAND

One of the matters the Board must address is which issue or issues are properly before it at this time.  Under 38 U.S.C.A. § 7105(a) (West 2002), an appeal to the Board must be initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case is furnished to the appellant.  In essence, the following sequence is required: There must be a decision by the RO, the appellant must express timely disagreement with the decision, VA must respond by explaining the basis for the decision to the appellant, and finally, the appellant, after receiving adequate notice of the basis of the decision, must complete the process by stating his argument in a timely-filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203 (2011).

In a September 2008 rating decision, the RO granted the Veteran service connection for sinusitis with a noncompensable disability rating.  Member of Congress, Madeleine Z. Bordallo submitted a letter to the RO in July 2009.  In pertinent part, it reads:

[The Veteran] was granted service connection for sinusitis however it was determined that it was 0% disabling and by regulation, no compensation could be awarded.  [The Veteran], however, would like to disagree with the decision as he claims that this condition affects his breathing and is unable to comfortably sleep at night.

As such, the Board finds that the appellant timely submitted a notice of disagreement in July 2009 as to the issues of entitlement to a compensable evaluation for sinusitis, adjudicated in the September 2008 rating decision.  See 38 C.F.R. § 20.201 (communication expressing dissatisfaction with RO decision and desire to contest the result constitutes a notice of disagreement; special wording not required); see also Palmer v. Nicholson, 21 Vet. App. 434, 437 (2007) (VA has always been, and will continue to be, liberal, in determining what constitutes a notice of disagreement).  

A statement of the case has not been issued regarding this claim.  The filing of a notice of disagreement initiates the appeal process.  Manlincon v. West, 12 Vet. App. 238 (1999).  The Board is required to remand, rather than refer, this issue (entitlement to a compensable evaluation for sinusitis).  Id.

Accordingly, the case is REMANDED for the following action:

Issue the Veteran an appropriate statement of the case (SOC) on the issue of entitlement to a compensable evaluation for sinusitis.  The Veteran should be informed of his appellate rights and of the actions necessary to perfect an appeal on these issues.  Thereafter, these issues are to be returned to the Board only if an adequate and timely substantive appeal is filed.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


